Mikoll, J.,
concurs in the following memorandum. Mikoll, J. (concurring). I agree that the stay granted by Special Term must be set aside. The petitioner is now entitled to proceed to sale of the property or, under section *9541138 of the Real Property Tax Law, to have the property withdrawn for one of the reasons set out in subdivision 2 of section 1122 of the Real Property Tax Law. The respondent should have a brief opportunity, not exceeding 30 days, to seek an arrangement with petitioner under subdivision 2 of section 1122 of the Real Property Tax Law for installment payments and the possible withdrawal of the parcel.